DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/30/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3,4, 6-8, 11, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US Patent No. 7,182,584) in view of Du et al. (US Pub. No. 2007/0207046).
Regarding claim 1, the Du et al. (hereinafter Du) reference discloses a seal section (Fig. 3) for use in a downhole submersible pumping system, the seal section comprising: 
one or more fluid separation mechanisms (Fig. 3); 
a shaft (40); 
a mechanical seal chamber (chamber of 38 in Fig. 3 holding seal); 

a mechanical seal protector (74) contained within the mechanical seal chamber (Fig. 3), the mechanical seal protector comprising a cap (e.g. 74), wherein the cap surrounds a portion of the mechanical seal (Fig. 3).
However, the Du reference fails to explicitly disclose a filter screen located inside the cap between the mechanical seal and the cap.
The Du et al. (hereinafter Du ‘046) reference, a seal, discloses the addition of a filter screen (140) located inside the cap between the mechanical seal and the cap (Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the filter screen to the Du reference in view of the teachings of the Du ‘046 reference in order to provide extra filtration and ultimately prolong the life of the seal.
Regarding claim 3, the Du reference, as modified in claim 1, discloses the mechanical seal protector further comprises a filter screen (86) located external to the cap (Fig. 3).
Regarding claims 4 and 19, the Du reference, as modified in claim 1, discloses the cap is stationary and wherein the mechanical seal protector further comprises an auxiliary seal (e.g. o-ring radially inward of lead line 72 or 80).
Regarding claim 6, the Du reference, as modified in claim 1, discloses the cap is fixed to shaft and configured for rotation (Fig. 3).
Regarding claim 7, the Du reference, as modified in claim 1, discloses a lubricant communication port (72 or 54), wherein the lubricant communication port extends from 
Regarding claim 8, the Du reference, as modified in claim 1, discloses a lubricant communication port (72 or 54), wherein the lubricant communication port does not extend from the one or more fluid separation mechanisms to the mechanical seal protector (Fig. 3).
Regarding claim 11, the Du reference, as modified in claim 1, discloses the cap includes a lower opening that permits the introduction of fluid from the mechanical seal chamber inside the cap (Fig. 3).
Regarding claim 13, the Du reference, as modified in claim 1, discloses the cap further comprises one or more expulsion ports (72) that extend through the cap.
Regarding claims 14 and 15, the modified Du reference discloses the invention substantially as claimed in claim 13.
However, the modified Du reference fails to explicitly disclose the expulsion ports are tapered or the expulsion ports extend through the cap at an offset angle.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the expulsion port to be tapered or offset at an angle, in order to provide optimum drainage and since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 16, the Du reference, as modified in claim 13, discloses the mechanical seal chamber further comprises: a particulates trench (trench inward of the o-ring on left side of Fig. 3) disposed about the periphery of the mechanical seal .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view Du ’046 and further in view of Lagrange et al. (US Patent No. 4,684,331).
Regarding claims 9 and 10, the modified Du reference discloses the invention substantially as claimed in claim 1.
However, the modified Du reference fails to explicitly disclose external or internal vanes on the cap.
The Lagrange et al. (hereinafter Lagrange) reference, a seal, discloses the addition of vanes external (48) or internal (56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide vanes to the modified Du reference in view of the teachings of the Lagrange reference in order propel liquid and/or contaminants.

Allowable Subject Matter
Claims 17 and 18 are allowed.

Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. 
With regards to the applicant’s argument of the Du ‘046 reference, the argument is not persuasive because the Du ‘046 reference teaches to place a filter (140) between .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675